Title: From Thomas Jefferson to David Humphreys, 21 June 1784
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Boston June 21. 1784.

I find on my arrival here that there is no vessel going for France from any Eastern port. There is a new brig of Mr. Tracy’s which sails for London in about ten days; but besides the objection to the place of her destination, another arises to that crowd of passengers to which we should be exposed in merchant ships without corresponding accomodations. I here learn that the French packet sails from N. York on the 15th. of the next month. This is ten days later than I would have wished. However it will give me more time to make myself acquainted with these states, it is a good, well accomodated vessel, and will land us at l’Orient, the place above all others at which I would wish to land. I therefore have determined to take my passage in her. There is one circumstance only which can change my determination in favor of Mr. Tracy’s vessel, and he being out of town, that cannot be now fixed. Should such a change take place I will take care to give you notice, short but timely. Should I return to N. York I shall leave this the 1st. day of July, proceed to Providence, from thence take boat to the East end of Long island and go on through the island to N. York. I set out to-day for Portsmouth and shall return the 26th. Mrs. Adams and her daughter sailed yesterday in the Active for London. I was much concerned that her arrangements had been so decisively taken when I came that she could not change them. Otherwise she would have gone much better in the packet. She was much crowded in the Active. I have received for you from Genl. Washington a packet which I will do myself the pleasure of delivering when I see you, conjecturing that a safe conveyance of it is more important than a speedy one. I am with great esteem & respect Dr. Sir Your most obedt. humble servt.,

Th: Jefferson


P.S. You shall hear from me decisively on my return from Portsmouth as to the time and manner of my going.

